Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 09/14/2020.  Claims 1-19 are presented for examination and based on current examiner’s amendment claims 1-19 renumbered as 1-19 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  


Terminal Disclaimer
3.	The terminal disclaimer filed on 07/22/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Paul Stuart (Reg. No. 76,309).


Claims 1, 6, 15 and 18 have been amended as follows:
Claims: 
(Currently Amended) An apparatus for controlling a power converter, the apparatus comprising:
a digital controller configured to:
receive a digital representation of an input voltage of the power converter;
transmit a control signal to a gate driver circuit to provide a gate drive signal to a primary-side switch of the power converter based on the control signal;
receive a first comparison signal that is based on a current sense threshold and a current through the primary-side switch;
produce a time scalar value using the digital representation of the input voltage of the power converter, the time scalar value being inversely proportional to the input voltage of the power converter;
produce a timing signal using the control signal and the first comparison signal; 
scale the timing signal using the time scalar value; and
adjust a timing of the control signal to limit a peak current through the primary-side switch based on the scaled timing signal.

(Currently Amended) The apparatus of claim 1, wherein:
the first comparison signal is based on a comparison of a current sense signal to [[a]] the current sense threshold, the current sense signal being indicative of the current through the primary-side switch of the power converter.

(Currently Amended) A method comprising:
receiving a digital representation of an input voltage of a power converter;
receiving a first comparison signal that is based on a current sense threshold and a current through a primary-side switch of the power converter, the primary-side switch being controlled by a control signal;

produce a timing signal using the control signal and the first comparison signal; 
scaling the timing signal using the time scalar value; and
adjusting a timing of the control signal to limit a peak current through the primary-side switch based on the scaled timing signal.

18.  (Currently Amended) The method of claim 15, wherein:
the first comparison signal is based on a comparison of a current sense signal to [[a]] the current sense threshold, the current sense signal being indicative of the current through the primary-side switch of the power converter.


Reasons for allowance
5.	Claims 1-19 renumbered as 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-14 renumbered as 1-14; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “An apparatus for controlling a power converter, the apparatus comprising: a digital controller configured to: receive a digital representation of an input voltage of the power converter; transmit a control signal to a gate driver circuit to provide a gate drive signal to a primary-side switch of the power converter based on the control signal; receive a first comparison signal that is based on a current sense threshold and a current through the primary-side switch; produce a time scalar value using the digital representation of the input voltage of the power converter, the time scalar value being inversely proportional to the input voltage of the power converter; produce a timing signal using the control signal and the first comparison signal; scale the timing signal using the time scalar value; and adjust a timing of the control signal to limit a peak current through the primary-side switch based on the scaled timing signal”. As recited in claims 1-14 renumbered as 1-14

Claims 15-19; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method comprising: receiving a digital representation of an input voltage of a power converter; receiving a first comparison signal that is based on a current sense threshold and a current through a primary-side switch of the power converter, the primary-side switch being controlled by a control signal; producing a time scalar value using the digital representation of the input voltage of the power converter, the time scalar value being inversely proportional to the digital representation of the input voltage of the power converter; produce a timing signal using the control signal and the first comparison signal; scaling the timing signal using the time scalar value; and adjusting a timing of the control signal to limit a peak current through the primary-side switch based on the scaled timing signal”. As recited in claims 15-19.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839